Exhibit 10.32


GENERAL RELEASE AND SEVERANCE AGREEMENT
 
THIS GENERAL RELEASE AND SEVERANCE AGREEMENT (“Agreement”) by and between Jay
Meilstrup (hereinafter referred to as “Meilstrup” or “Employee”) and GameTech
International, Inc., a Delaware corporation (hereinafter referred to as
“GameTech” or “the Company” or “Employer”), is made and entered into this 26th
day of February, 2010.  The Company and Meilstrup shall hereinafter be referred
to collectively as “the Parties.”


WHEREAS, Meilstrup has decided to resign from all of his positions with GameTech
and its subsidiaries, and the Parties desire to finally and forever settle any
and all claims which they may now have or which may arise in the future, against
one another, which arise out of the past dealings between them, including, but
not limited to, any claims either Party may have arising out of Meilstrup’s
employment with GameTech and its subsidiaries and the Severance thereof.


NOW THEREFORE, for and in consideration of the acts, payments, covenants and
mutual promises herein described and agreed to be performed, the Parties agree
as follows:


1.  
Resignation. Employee hereby resigns as the President and Chief Executive
Officer of GameTech, effective February 23, 2010, and he resigns as a member of
GameTech’s Board of Directors and any and all other positions that Employee
holds with GameTech and its subsidiaries effective February 23, 2010 (the
“Severance Date”).  From and after the Severance Date, Employee shall not hold
himself out as an employee, officer, or director of the Company or any of its
subsidiaries with respect to any matter.



2.  
Company Obligations: In consideration for Employee’s execution and compliance
with this Agreement, and provided that Employee has not revoked this Agreement
as set forth in Section 9 herein, the Company agrees as follows:

 
A.  
Salary, PTO, Other: Within seven days from the Severance Date, Employer agrees
to:

 
i.  
Pay Employee all salary earned through the Severance Date;

 
ii.  
Pay Employee $26,884.31 for his accrued but unused paid time off. This is the
cash equivalent of the 176.96 hours he has accrued but not used, at Employee's
current annual base salary;

 
iii.  
Proper tax withholdings in accordance with Employee's Form W-4 form shall be
deducted from the above amounts, thus reducing the above-referenced gross
amounts to net figures; and,

 
iv.  
Pay Employee for any outstanding reasonable, ordinary and customary business
expenses, as may be approved by GameTech. Employee agrees to immediately provide
to GameTech any such expenses not previously submitted to GameTech for review
and approval.

 
B.  
Severance. GameTech shall pay Employee a gross amount equal to Employee's annual
base salary at the time of termination.  Proper tax withholdings shall be
deducted, thus reducing the above referenced gross amount to a net figure.
Severance pay will be payable in installment payments, less all usual and
customary non-elective payroll deductions on regular pay dates.  Employer shall
not render such payments until seven (7) days after Employee has executed this
Agreement; to allow for this Agreement to become effective and binding on both
parties as provided in Section 10. However, after the expiration of the 7-day
period, Employer shall make up any payments that would have been paid otherwise
during the period.

 
C.  
Health and Welfare Benefits.  Employee and his dependent’s health and welfare
benefits will remain in effect until February 28, 2010. If Employee chooses to
elect COBRA coverage, Employer will pay the COBRA premiums for Employee and his
dependent’s health and welfare benefits from March 1, 2010 through August 31,
2011.

 
2.  
Stock Options. GameTech and Employee acknowledge and agree that all of
Employee’s Incentive Stock Options that GameTech has issued to him as an
employee and as a director have vested as of the Severance Date.  Consistent
with the stock option agreements between GameTech and Employee, Employee must
exercise these Incentive Stock Options within 60 days after the Severance Date..



3.  
Stock Grants. GameTech and Employee acknowledge and agree that none of the
restricted stock grants that GameTech has issued to him as an employee and as a
director have vested as of the Severance Date.  The vesting period for those
restricted stock grants representing 27,500 shares of common stock shall be
accelerated so that they vest immediately as of the Severance Date.



4.  
Return of Equipment. On or before the Severance Date, Employee will return all
Employer’s keys, credit cards, files, records, documents, plans, drawings,
specifications, equipment, pictures, videotapes, and similar items concerning
the business of Employer, its parent or subsidiary companies, or any related
entity, whether prepared by Employee or otherwise coming into Employee’s
possessions or control.  Within seven (7) days of Employee executing this
Agreement, the Company shall return the personal computer and mobile phone
previously provided to Employee along with all personal items currently in the
Company’s possession.



5.  
Release of Claims. In exchange for the mutual promises contained herein and
payment and receipt of the sums referenced in Section 2, Employee, on his own
behalf, and for Employee's heirs, executors, administrators, successors, and
assigns, does hereby fully and forever release and discharge Employer, its
subsidiary corporations and related entities, and their shareholders, employees
and former employees, agents, directors, officers, attorneys, predecessors,
successors, assigns, heirs, executors, administrators, and all other persons,
firms, corporations, associations, partnerships, or entities having any legal
relationship to any of them, and Employer, on its own behalf, and, to the full
extent of its legal authority to do so,  for its subsidiary corporations and
related entities, and their agents, directors, officers, attorneys,
predecessors, successors, assigns, heirs, executors, administrators, and all
other persons, firms, corporations, associations, partnerships, or entities
having any legal relationship to any of them does hereby fully and forever
release and discharge Employee and Employee's heirs, executors, administrators,
successors, and assigns, of and from any and all claims, demands, causes of
action, charges and grievances, of whatever kind or nature, whether known or
unknown, suspected or unsuspected, which either now owns or holds or has at any
time before the date of his termination owned or held against the other,
including, but not limited to, any and all claims, charges, demands and causes
of actions: (1) which are alleged in, set forth in, arise out of, of are in any
way connected with any transactions, occurrences, act of omissions or claims;
(2) which arise out of or are in any way connected with Employee's employment
with Employer or the termination of Employee's employment with Employer; (3)
which are related to or concern (i) violations of any local, state or federal
law based on race, sex, age, disability, pregnancy or any other category
protected by law, including, but not limited to, the federal Age Discrimination
in Employment Act and the Older Worker's Benefit Protection Act; (ii) wrongful
termination, breach of express and implied-in-fact contract, breach of the
covenant of good faith and fair dealing, intentional and negligent infliction of
emotional distress, defamation, invasion of privacy, breach of employment
contract, fraud or negligent misrepresentation, intentional interference with
contractual relations, and prospective economic advantage, and other torts; (4)
any claim for wages, benefits, salary, commissions or bonuses; or (5) which
arise out of or are in any way connected with any loss, damage or injury
whatsoever resulting from any act committed or omission made on or prior to the
Employee's last day of work.



The terms of this Agreement are made for the benefit of each person or entity
named above. It is the intention of the parties in executing this Agreement that
it shall be effective as a bar against each and every claim, demand, cause of
action, charge or grievance described above (whether known or unknown, suspected
or unsuspected, alleged or unalleged, actual or potential). Employee has had the
opportunity to speak with counsel of his choice regarding the effect of this
waiver.


This Agreement, and its performance, does not constitute and shall not be
construed as an admission by either Employee or Employer, or any of the entities
or individuals referred to above, of the truth of any contested matter or of any
liability, any wrongful act, or any omission.


Except as stated in this Agreement, Employee confirms that there are no other
sums due or owing him for wages, commissions, bonuses, accrued personal time off
(PTO), severance, or otherwise.


6.  
Litigation. Employee will not, unless required by law, engage in or assist in
any litigation against Employer, or any of the persons or entities named in
Section 5, relating to anything occurring on or before the Severance Date.



7.  
Non-compete.  Employee agrees that he shall not, either directly or indirectly,
work for or assist a Competitor, meaning any company, person or entity that
competes directly with the Company in any way, including as an employee,
officer, director, owner, or greater than 10% shareholder, for a period of
twelve months after the Severance Date.  For purposes of this Agreement, the
term Competitor shall mean an entity licensed in the state of Texas as a
supplier of electronic bingo equipment or any entity that currently markets,
supplies or sells Video Lottery Terminals in the states of Louisiana or Montana.



8.  
Reinstatement.  Employee will not seek reinstatement or re-employment by
Employer.



9.  
Right to Review.  Employee, by signing this Agreement, acknowledges that he has
had a full and fair opportunity to review, consider and negotiate the terms of
this Agreement as directed by the Age Discrimination in Employment Act (“ADEA”),
as many as 45 days if he so chooses; that he has been advised to seek and has
had the opportunity to seek the advice of an attorney in connection with his
decision whether to accept the benefits that have been offered to him under this
Agreement; that he has reviewed this Agreement with full and free understanding
of its terms and without duress, coercion or undue influence; and, that he has
the authority and capacity to execute the Agreement on his own behalf.  Employee
will have an additional seven (7) days after signing this Agreement to
reconsider Employee’s acceptance of this severance offer.  Employee may revoke
his acceptance at any time during that 7 day period by delivering a written
revocation to Employer’s General Counsel.  Thereafter, the terms and conditions
of this agreement will be in force.  Employee has read the foregoing and agrees
to be bound by its terms.  Employee acknowledges that Employee has had the
opportunity to speak with counsel of Employee’s choice.  Employee acknowledges
that the benefits provided herein constitute greater consideration than Employee
would otherwise have received as wages or as any other compensation to which
Employee is otherwise entitled.  No promise, inducement, or agreement not
expressed in this Agreement has been made to Employee.



10.  
Confidentiality; Nondisclosure.  Employee acknowledges that, by virtue of
Employee’s employment at the Company, Employee has been exposed to confidential
and proprietary information (“Confidential Information”).  Employee will not at
any time after termination of employment, in any fashion, form, or manner,
either directly or indirectly, divulge, disclose, or communicate to any person,
firm, or corporation in any manner whatsoever any information of any kind,
nature, or description concerning any Confidential Information relating to the
business of Employer, including, without limitation, the names of any of its
customers, customer lists, the prices it obtains or has obtained, or at which it
sells or has sold its products, the names of its suppliers, methods of obtaining
new business, or any other Confidential Information concerning the business of
Employer, its manner of operation or its plans, processes, or other data of any
kind, nature, or description.  The parties hereby stipulate that, as between
them, the foregoing matters are important, material, and confidential, and
gravely affect the effective and successful conduct of the business of Employer,
and its good will, and that any breach of the terms of this section is a
material breach of this Agreement.  Additionally, Employee acknowledges and
agrees that any confidentiality or invention of assignment agreements, if any,
that he signed during the course of his employment at the Company, shall survive
this Agreement, and that he will continue to be bound by such agreements.



Confidential Information does not include, however, information which (a) is or
becomes generally available to the public other than as a result of a disclosure
by Employee, (b) was available to Employee on a non-confidential basis prior to
its disclosure to Employee, (c) becomes available to you on a non-confidential
basis from a party other than Employer or any Employer Representative who is not
otherwise bound by a confidentiality agreement with or other contractual, legal
or fiduciary obligation of confidentiality to Employer, or (d) is requested or
required by any government agency, court, or licensing body by subpoena or
otherwise.


11.  
Non-Solicitation.  Employee agrees that, for a period of twelve (12) months from
the Severance Date, Employee will not directly or indirectly, for or on behalf
of any individual, partnership, corporation, or other legal entity, as
principal, agent, or otherwise, solicit or induce any person employed by
Employer or any of its subsidiaries or affiliates to leave such employment,
whether or not such employment is pursuant to a written contract and whether or
not such employment is at-will, or hire any person who has been employed by the
Company or any of its subsidiaries or affiliates.



12.  
Continued Cooperation Regarding Litigation and Regulatory Matters.  Employee
agrees to continue to reasonably cooperate with the Company and its counsel in
the Company’s handling and defense of any current and future litigation,
arbitration proceedings, and regulatory matters.  Such reasonable cooperation
shall include but not be limited to the following:  reviewing documents;
conferring with counsel; meeting with counsel to prepare for interviews,
depositions and trial; attending interviews, depositions, hearings and trial;
and providing truthful testimony at interviews, depositions, hearings and
trials.  The Company shall reimburse Employee for reasonable travel, lodging and
other costs that he incurs pursuant to this provision.



13.  
Mutual Non-Disparagement.  The parties agree that they, including anyone acting
on their behalf, will not disparage each other, their employees, officers,
directors or agents, or act in any manner which may damage the business of each
other or which may adversely affect the goodwill, reputation, or business
relationships of each other, including but not limited to posting messages on
the internet chat rooms or message boards that in any way disparage, embarrass,
or harm each other or any of their employees, officers, directors, or
agents.  This non-disparagement provision shall not apply to any truthful
statements, or any statements that are reasonably believed by the maker to be
true, that are made (a) in response to a subpoena or other legal process, (b) to
a governmental or regulatory entity, or (c) in any legal, arbitral, or mediation
proceeding



14.  
Severability.  If any term or provision of this Agreement is held to be invalid
or unenforceable, the remaining terms or provisions of this Agreement shall
continue to be valid and will be performed, construed and enforced to the
fullest extent permitted by law.  The invalid or unenforceable term or provision
shall be deemed amended and limited in accordance with the intent of the
parties, as determined from the face of the Agreement, to the extent necessary
to permit the maximum enforceability or validation of the term or provision.



15.  
Entire Agreement. This Agreement constitutes and contains the entire agreement
and understanding between the parties and supersedes and replaces all prior
negotiations and agreements proposed or otherwise, whether written or oral,
concerning the subject matter of this Agreement.



16.  
Governing Law. This Agreement shall be governed in all respects by the laws of
the State of Nevada, without regard to conflict of law principles.  Any dispute
or controversy arising out of this Agreement shall be brought in any court of
competent jurisdiction located in the County of Washoe in the State of Nevada,
and Employee hereby consents to the jurisdiction of Nevada courts over him.





Employee’s signature below acknowledges Employee’s review, understanding and
full, knowing and voluntary acceptance of the terms and conditions set forth in
this Agreement.
 
IN WITNESS HEREOF, the parties have executed this Agreement on the dates written
below
 
 


 
Dated: February 26,
2010                                                                           __/s/
Jay Meilstrup Jay Meilstrup
 
Dated: February 26,
2010                                                                           By:
_/s/ Marcia Martin                                           Marcia Martin Chief
Financial Officer

 
 

--------------------------------------------------------------------------------

 
